ORDER
PER CURIAM.
Defendant, Dale Doering, was convicted by a jury of robbery, second degree, § 569.030 RSMo 1986 and sentenced to fifteen years imprisonment. Defendant appeals from his conviction and sentence and also appeals the denial of his Rule 29.15 motion.
The evidence supporting the jury verdict is not insufficient, and the judgment of the trial court on the Rule 29.15 motion is based on findings of fact that are not clearly erroneous.
*230An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25 and 84.16(b).